STEELMAN, Judge,
concurring.
I concur in the majority opinion in this case, but write separately because I believe that the arguments raised by counsel for the defendant on appeal are disingenuous, and that counsel should be sanctioned.
On appeal, counsel has a duty to make a fair presentation of the case to the Court. See N.C.R. App. R 34(a)(3). While counsel has the duty to zealously represent his or her client, the duty does not grant to counsel carte blanche to distort the facts of a case or to make misleading arguments.
On appeal, defendant asks that his “conviction and judgment for Delivering Schedule II Controlled Substance Oxycodone to Undercover Officer... be vacated and dismissed and the defendant’s conviction and judgment for trafficking should be vacated and remanded for a new trial. ” *393Since the trial court arrested judgment in case 10 CRS 52312, delivery of oxycodone to an undercover officer, that case is not properly before this Court. However, in the case that is properly before this Court, case 10 CRS 52305, trafficking in opium, defendant argues that the admission of Kirkland’s report was in error and mandates a new trial. However, Kirkland’s report did not deal with the drugs that were the basis of the trafficking charge. As to that charge, the analyst that tested those drugs, Lindley, testified at trial.
In arguing cases before an appellate court, counsel has a duty to apply the law to the facts of the case, not to twist the facts so that they fit a legal theory that will allow them to prevail in the case.
I would impose sanctions upon counsel for the defendant pursuant to N.C.R. App. P. 34(a)(3) based upon a gross disregard of “the requirements of a fair presentation of the issues to the appellate court.” I would further require that counsel for the defendant submit a copy of this opinion to the Office of the Appellate Defender.